           Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 1 of 14




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                 WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 9                                       *****
10   BOARD OF TRUSTEES OF THE                  CASE NO.:
     EMPLOYEE PAINTERS’ TRUST; BOARD
11   OF TRUSTEES OF THE RESILIENT FLOOR
     COVERING PENSION FUND; BOARD OF           COMPLAINT
12   TRUSTEES OF THE DISTRICT COUNCIL
     NO. 5 APPRENTICESHIP AND TRAINING
13   TRUST FUND; BOARD OF TRUSTEES OF
     THE FINISHING TRADES INSTITUTE;
14   PAINTERS AND ALLIED TRADES LABOR-
     MANAGEMENT COOPERATION
15   INITIATIVE; WESTERN WASHINGTON
     FLOOR COVERING INDUSTRY FUND;
16   INTERNATIONAL UNION OF PAINTERS
     AND ALLIED TRADES DISTRICT
17   COUNCIL NO. 5,
18                      Plaintiffs,
     vs.
19
     D CIULLA FLOORING LLC, a dissolved
20   Washington limited liability company;
     DOMINIC JOHN CIULLA dba D CIULLA
21   FLOORING; DOMINIC JOHN CIULLA, an
     individual; DOES & ROES I-X,
22
                        Defendants.
23

24

25

     COMPLAINT                                                                CHRISTENSEN JAMES & MARTIN
     Case No.                                         11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                       THE URBAN LAW FIRM
                                                             720 N. 10th Street, A #389, Renton, WA 98057
     Page 1
                                                                           P. (425) 462-4045 / (702) 255-1718
                                                                                             wes@cjmlv.com
                                                                           smcdonald@theurbanlawfirm.com
                                                                                     Counsel for the Plaintiffs
          Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 2 of 14




 1                                              COMPLAINT
 2              The Plaintiffs, the Board of Trustees of the Employee Painters’ Trust, Board of Trustees

 3   of the Resilient Floor Covering Pension Fund, Board of Trustees of the District Council No. 5

 4   Apprenticeship and Training Trust Fund, Board of Trustees of the Finishing Trades Institute,

 5   Painters and Allied Trades Labor-Management Cooperation Initiative, Western Washington

 6   Floor Covering Industry Fund, and International Union of Painters and Allied Trades District

 7   Council No. 5 (collectively “Plaintiffs”), by and through their counsel, Christensen James &

 8   Martin and The Urban Law Firm, complain and allege as follows:
 9                                      JURISDICTION AND VENUE

10              1.     This Court has jurisdiction of this case pursuant to Section 502(e)(1) of the

11   Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §

12   1132(e)(1), which grants the United States District Courts exclusive jurisdiction over civil

13   actions brought by a fiduciary pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3),

14   to redress violations or enforce the terms of ERISA or an employee benefit plan governed by

15   ERISA. Such jurisdiction exists without respect to the amount in controversy or the citizenship

16   of the parties, as provided in Section 502(f) of ERISA, 29 U.S.C. § 1132(f).

17              2.     This court has jurisdiction of this case pursuant to Section 301(a) of the Labor

18   Management Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. § 185(a), which grants

19   the United States District Courts original jurisdiction over suits for violation of contracts

20   between an employer and labor organization in an industry affecting commerce, without respect

21   to the amount in controversy or the citizenship of the parties.

22              3.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

23   § 1132(e)(2), and Section 301(a) of the LMRA, 29 U.S.C. § 185(a), in that this is the Judicial

24   District in which the Trusts are administered, the signatory labor organization maintains its

25   office, where the relevant acts took place, and where the contractual obligation is to be paid.

     COMPLAINT                                                                             CHRISTENSEN JAMES & MARTIN
     Case No.                                                      11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                                    THE URBAN LAW FIRM
                                                                          720 N. 10th Street, A #389, Renton, WA 98057
     Page 2
                                                                                        P. (425) 462-4045 / (702) 255-1718
                                                                                                          wes@cjmlv.com
                                                                                        smcdonald@theurbanlawfirm.com
                                                                                                  Counsel for the Plaintiffs
          Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 3 of 14




 1              4.    To the extent this Complaint sets forth any state law claims, this Court has

 2   supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).

 3                              PARTIES AND GENERAL ALLEGATIONS

 4              5.    The Employee Painters’ Trust, Resilient Floor Covering Pension Fund, District

 5   Council No. 5 Apprenticeship and Training Trust Fund, and Finishing Trades Institute

 6   (collectively “Trusts”), are express trusts created pursuant to written declarations of trust (“Trust

 7   Agreements”) between various unions, including the International Union of Painters and Allied

 8   Trades District Council No. 5 and its associated Locals (“Union”), and various employer
 9   associations.
10              6.    The Trusts exist to provide employee benefits to participants under a
11   “multiemployer plan,” “employee benefit plan,” “employee benefit pension plan,” and/or
12   “employee welfare benefit plan,” as the case may be, within the meaning of ERISA, 29 U.S.C.
13   §1002(37), (2) and (3).
14              7.    The Board of Trustees and the individual Trustees of each of the Trusts is a
15   “named fiduciary,” “plan administrator” and “plan sponsor” and each is an individual
16   “fiduciary,” within the meaning of 29 U.S.C. §§1102(a), 1002(16), & (21), with respect to
17   collection of contributions due to the Trusts and related matters.
18              8.    The Trusts were created and now exist pursuant to Section 302(c) of the LMRA,

19   29 U.S.C. § 186(c), and are administered in Seattle, Washington.

20              9.    At all times material herein, the Union has been a labor organization representing

21   employees in the construction industry in Western Washington and surrounding areas. The

22   Union represents employees in an industry affecting commerce within the meaning of Section

23   301(a) of the LMRA, 29 U.S.C. § 185(a).

24              10.   The Painters and Allied Trades Labor-Management Cooperation Initiative

25   (“LMCI”) and Western Washington Floorcovering Industry Fund (“FIF”) are each an

     COMPLAINT                                                                             CHRISTENSEN JAMES & MARTIN
     Case No.                                                      11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                                    THE URBAN LAW FIRM
                                                                          720 N. 10th Street, A #389, Renton, WA 98057
     Page 3
                                                                                        P. (425) 462-4045 / (702) 255-1718
                                                                                                          wes@cjmlv.com
                                                                                        smcdonald@theurbanlawfirm.com
                                                                                                  Counsel for the Plaintiffs
          Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 4 of 14




 1   unincorporated association or fund to which the Defendants named herein are required to make

 2   monetary contributions pursuant to the terms of the labor agreement, as described below.

 3              11.   Defendant D Ciulla Flooring, LLC (“DCF LLC”) was and/or is a Washington

 4   limited liability company identified by Washington UBI Number 603 298 867. Its business

 5   status with the Washington State Secretary of State’s records is currently listed as

 6   “Administratively Dissolved” as of September 2, 2014.

 7              12.   Defendant DCF LLC was and/or is a contractor operating in the State of

 8   Washington under Washington State Department of Labor & Industries License No.
 9   DCIULCF878NB (“DCF LLC License”). The Washington State Department of Labor &
10   Industries’ records state that the DCF LLC License has been relicensed as of August 2, 2015,
11   and state, “Contractor relicensed under another name, structure, or specialty.”
12              13.   Defendant Dominic John Ciulla (“Ciulla”) was and/or is an individual residing in
13   the State of Washington and is listed under the DCF LLC License as a partner/member of DCF
14   LLC.
15              14.   Defendant Dominic John Ciulla d/b/a D Ciulla Flooring (“DCF DBA”) was
16   and/or is a Washington sole proprietorship of Defendant Ciulla, and a contractor operating in
17   the State of Washington under Washington State Department of Labor & Industries License No.
18   DCIULCF850OP (“DCF DBA License”).

19              15.   Defendant Ciulla is listed under the DCF DBA License as the sole owner of DCF

20   DBA.

21              16.   Defendants DCF LLC and DCF DBA have been operated as a single enterprise,

22   with common ownership, common management, interrelationship of operations, and centralized

23   control of labor, and are working as a single entity, enterprise, employer and business in fact.

24   Defendants DCF LLC and DCF DBA may be collectively referred to hereinafter as “DCF.”

25

     COMPLAINT                                                                            CHRISTENSEN JAMES & MARTIN
     Case No.                                                     11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                                   THE URBAN LAW FIRM
                                                                         720 N. 10th Street, A #389, Renton, WA 98057
     Page 4
                                                                                       P. (425) 462-4045 / (702) 255-1718
                                                                                                         wes@cjmlv.com
                                                                                       smcdonald@theurbanlawfirm.com
                                                                                                 Counsel for the Plaintiffs
          Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 5 of 14




 1              17.   Defendant Ciulla is the primary manager, officer, director, owner, principal

 2   and/or key employee of DCF, whose employment duties required decision making regarding the

 3   operations of DCF, procurement and negotiation of contracts, hiring/firing of work force,

 4   directing labor relations, project management, keeping corporate records and company books,

 5   managing financial affairs, payment of expenses and accounts payable, tracking employee

 6   hours, preparing and processing payroll and remitting reports, contributions and payments to the

 7   Trust Fund for each hour of covered labor performed.

 8              18.   At all times material herein, Defendants DCF LLC, DCF DBA and Ciulla,
 9   individually and jointly, are the owner, co-owner, agent, partner, representative, employee
10   and/or alter-ego of each other, or otherwise acting on behalf of each other, and in doing the
11   things herein alleged, were acting within the course and scope of said ownership, agency,
12   partnership or relation, with the permission and consent of each of them, and that each was
13   working as a single entity, employer and business in fact.
14              19.   At all times material herein, DCF has operated as a flooring installation
15   contractor in the State of Washington.
16              20.   On or around December 3, 2018, Ciulla, as agent of DCF, executed that certain
17   Washington Floor Covering Master Labor Agreement between DCF and the Union (“CBA”),
18   wherein DCF agreed to be bound to the terms and provisions of the CBA and each of the Trust

19   Agreements utilized to create the Trusts.

20              21.   The Plaintiffs are intended third-party beneficiaries of the CBA.

21              22.   At all times material herein, DCF has been obligated by the terms of the CBA

22   and Trust Agreements to submit written reports to the Plaintiffs on a timely basis showing the

23   identities of employees performing work covered by the CBA and the number of hours worked

24   by or paid to these employees.

25

     COMPLAINT                                                                             CHRISTENSEN JAMES & MARTIN
     Case No.                                                      11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                                    THE URBAN LAW FIRM
                                                                          720 N. 10th Street, A #389, Renton, WA 98057
     Page 5
                                                                                        P. (425) 462-4045 / (702) 255-1718
                                                                                                          wes@cjmlv.com
                                                                                        smcdonald@theurbanlawfirm.com
                                                                                                  Counsel for the Plaintiffs
          Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 6 of 14




 1              23.    At all times material herein, DCF has been obligated by the terms of the CBA

 2   and Trust Agreements to properly pay to the Plaintiffs fringe benefit contributions, benefits,

 3   dues, and/or withholdings for health, welfare, pension, retirement, vacation, training, and other

 4   employee benefits on a monthly basis and at specified rates for each hour worked by or paid to

 5   the employees for covered labor performed.

 6              24.    At all times material herein, DCF’s monthly reports and payment of

 7   contributions are due by the fifteenth (15th) day of the month following the month in which the

 8   covered labor was performed. Signatory employers are required to submit monthly remittance
 9   reports to the Plaintiffs whether or not any covered work was performed during the work month
10   to be reported.
11              25.    Contributions to the Trust Funds and LMCI are required to be remitted by the
12   employer in addition to wages, while vacation fund contributions, market recovery fund
13   contributions and dues are required to be deducted from wages and remitted by the employer.
14              26.    Employer contributions are considered fund assets from the date they are due
15   pursuant to the written terms of the Trust Agreements, whether or not they are actually paid, and
16   must be held in trust by an employer until remitted to the Plaintiffs. Contributions that are
17   deducted from wages, including vacation, market recovery, and union dues, are to be held in
18   constructive trust by an employer. Both employer contributions and wage deductions are

19   components of the employees’ compensation and do not belong to the employer. Employers

20   have a fiduciary duty to ensure that both employer contributions and wage deductions are

21   properly and timely delivered to the Plaintiffs.

22              27.    As a result of the report and contribution obligations imposed therein, the

23   Plaintiffs are intended beneficiaries of the CBA.

24              28.    DCF is an “employer” as that term is understood and defined in the CBA and

25   DCF is an “employer” as that term is used in Section 3(5) of ERISA, 29 U.S.C. § 1002(5), and

     COMPLAINT                                                                           CHRISTENSEN JAMES & MARTIN
     Case No.                                                    11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                                  THE URBAN LAW FIRM
                                                                        720 N. 10th Street, A #389, Renton, WA 98057
     Page 6
                                                                                      P. (425) 462-4045 / (702) 255-1718
                                                                                                        wes@cjmlv.com
                                                                                      smcdonald@theurbanlawfirm.com
                                                                                                Counsel for the Plaintiffs
          Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 7 of 14




 1   therefore, DCF is “obligated to make contributions to a multiemployer plan” within the meaning

 2   of Section 515 of ERISA, 29 U.S.C. § 1145.

 3              29.   DCF is an “employer” engaged in “commerce” in an “industry affecting

 4   commerce,” as those terms are defined and used in Sections 501(1) and 501(3) of the LMRA,

 5   29 U.S.C. § 142(1) and (3), and within the meaning and use of Section 301(a) of the LMRA,

 6   209 U.S.C. § 185(a).

 7              30.   Based on information and belief, DCF employees, including but not limited to

 8   Andrew Ramirez, Jeremy J. Smith, Joseph C. Michaud, and Alan Wood, performed floor
 9   covering labor covered by the CBA on one or more projects beginning in December 2018.
10              31.   DCF has not reported or paid contributions to the Trusts for any covered labor
11   performed by its employees.
12              32.   Based on information and belief, DCF failed to pay all wages owed to its
13   employees.
14              33.   Based on information and belief, DCF made deductions from its employees’
15   wages for certain Union dues, market recovery and vacation fund fringe benefit contributions,
16   but failed to submit payment of these amounts deducted to the Plaintiffs.
17              34.   The Plaintiffs are entitled to receive payments from DCF for all covered labor
18   performed by DCF employees, measured by the hours worked by such employees and the

19   contributions that should have been paid had DCF abided by the terms of the CBA and Trust

20   Agreements.

21              35.   Plaintiffs have made numerous written demands to DCF for submission of the

22   missing reports and contributions related to the covered labor performed by DCF’s employees.

23              36.   DCF has failed to submit any reports or contributions to the Plaintiffs.

24

25

     COMPLAINT                                                                              CHRISTENSEN JAMES & MARTIN
     Case No.                                                       11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                                     THE URBAN LAW FIRM
                                                                           720 N. 10th Street, A #389, Renton, WA 98057
     Page 7
                                                                                         P. (425) 462-4045 / (702) 255-1718
                                                                                                           wes@cjmlv.com
                                                                                         smcdonald@theurbanlawfirm.com
                                                                                                   Counsel for the Plaintiffs
          Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 8 of 14




 1              37.    Based on information and documents from DCF’s employees, DCF owes the

 2   Plaintiffs $7,921.90 in contributions, $1,117.46 in liquidated damages and $425.35 in interest,

 3   subject to the Plaintiffs’ audit of DCF’s records.

 4              38.    The CBA and Trust Agreements expressly give the Trusts the right to review

 5   employer records to verify the employer’s compliance with the report and payment obligations

 6   under the CBA and Trust Agreements.

 7              39.    The Plaintiffs are entitled to audit DCF’s payroll and related records to determine

 8   the amounts owed by DCF and discover any other delinquencies that may be owed to the
 9   Plaintiffs. The Plaintiffs are entitled to recover fees and costs of the audit pursuant to the
10   express terms of the CBA and Trust Agreements.
11              40.    Pursuant to the express terms of the Trust Agreements, corporate officers are also
12   personally liable for contributions and related damages owed to the Trust Funds:
13              In recognition that individuals have responsibilities in a corporation which is a
                participating Employer in a Trust, and that contributions are for the welfare of
14              covered employees, the responsible individuals in a corporation which is a
                participating Employer shall be individually liable for payment of contributions
15              and other charges owing under this Article VI 11. Therefore, in the event any
                corporate Participating Employer which is obligated to make contributions to the
16              Trust fails to make such contributions, the President, the Treasurer, and any other
                corporate officer who is responsible for payment of contributions by the
17              corporation to the Trust fund shall be each individually liable for the payment of
                contributions and any other amount due under this Article VIII, and under
18              applicable Federal law, 29 U.S.C. Section 1132(g).
19              41.    Each of the Defendants are in some manner responsible for the actions, acts and

20   omissions herein alleged and the damages caused to the Plaintiffs, and are therefore jointly and

21   severally liable for the damages set forth herein.

22              42.    The true names and capacities, whether partnership, individual, corporate,

23   company, associate or otherwise of John Does I-X, inclusive, and Roe Corporations I-X,

24   inclusive, are unknown to the Plaintiffs at this time and are therefore sued by fictitious names.

25

     COMPLAINT                                                                              CHRISTENSEN JAMES & MARTIN
     Case No.                                                       11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                                     THE URBAN LAW FIRM
                                                                           720 N. 10th Street, A #389, Renton, WA 98057
     Page 8
                                                                                         P. (425) 462-4045 / (702) 255-1718
                                                                                                           wes@cjmlv.com
                                                                                         smcdonald@theurbanlawfirm.com
                                                                                                   Counsel for the Plaintiffs
          Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 9 of 14




 1   The Plaintiffs reserve the right to amend the Complaint to insert additional charging allegations,

 2   together with the true identities and capacities, when the same have been ascertained.

 3                                      FIRST CAUSE OF ACTION
                  [Breach of Written Labor Agreement and Related Trust Agreements – DCF]
 4
                43.   The Plaintiffs herein restate and reallege the above allegations as if fully set forth
 5
     verbatim.
 6
                44.   By the terms of the CBA and Trust Agreements, DCF was required to remit
 7
     reports and fringe benefit contributions, benefits, dues and/or withholdings to the Plaintiffs for
 8
     each hour of covered labor performed by its employees.
 9
                45.   DCF is contractually delinquent by failing to properly report covered labor, to
10
     remit Reports and to pay fringe benefit contributions, benefits, dues and/or withholdings to the
11
     Plaintiffs or other contract damages when due.
12
                46.   DCF breached the CBA and related Trust Agreements by failing to timely and
13
     properly submit reports and/or fringe benefit contributions, benefits, dues and/or withholdings
14
     to the Plaintiffs and/or by failing to pay contract damages as described herein.
15
                47.   DCF breached the CBA and Trust Agreements by failing to make its records
16
     available for a payroll compliance audit.
17
                48.   Pursuant to the CBA and Trust Agreements, DCF agreed that in the event of any
18
     delinquency, DCF would pay, in addition to the delinquent Contributions: (i) interest thereon at
19
     the rates established by the Plaintiffs, or at the legal rate, whichever is greater; (ii) liquidated
20
     damages thereon in an amount set by the CBA, Trust Agreements or as otherwise provided by
21
     law; and (iii) all legal and auditing costs in connection therewith, whether incurred before or
22
     after litigation is commenced.
23
                49.   It has been necessary for the Plaintiffs to engage the law firms of Christensen
24
     James & Martin and The Urban Law Firm to enforce the contractual obligations owed to the
25

     COMPLAINT                                                                               CHRISTENSEN JAMES & MARTIN
     Case No.                                                        11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                                      THE URBAN LAW FIRM
                                                                            720 N. 10th Street, A #389, Renton, WA 98057
     Page 9
                                                                                          P. (425) 462-4045 / (702) 255-1718
                                                                                                            wes@cjmlv.com
                                                                                          smcdonald@theurbanlawfirm.com
                                                                                                    Counsel for the Plaintiffs
          Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 10 of 14




 1   Plaintiffs and collect any and all amounts due.

 2              50.   Pursuant to the CBA and Trust Agreements, DCF owes the Plaintiffs

 3   contributions, benefits, dues and/or withholdings calculated or measured by all hours of covered

 4   labor performed by its employees, plus interest at the contractual rate on all unpaid

 5   contributions from the dates the sums were originally due to the Plaintiffs to the date of

 6   judgment, liquidated damages, reasonable attorney’s fees, court costs, and auditing costs

 7   incurred by the Plaintiffs as a result of the breaches described herein.

 8              51.   Under 29 U.S.C. 1132(g)(2), the Plaintiffs are entitled to collect double the
 9   interest in lieu of the liquidated damages total if higher.
10              52.   Upon entry of judgment, the Plaintiffs are entitled to post-judgment interest at
11   the highest rate allowed by law. The amount of such interest will be established by proof at trial.
12                                     SECOND CAUSE OF ACTION
                               [Violation of ERISA - 29 U.S.C. § 1145 – DCF]
13
                53.   The Plaintiffs herein restate and reallege the above allegations as if fully set forth
14
     verbatim.
15
                54.   By failing to report and pay contributions to the Plaintiffs in accordance with the
16
     CBA and Trust Agreements, DCF has violated ERISA [29 U.S.C. § 1145]. In accordance with the
17
     terms of the CBA and Trust Agreements, and pursuant to Section 502(g)(2) and 515 of ERISA
18
     [29 U.S.C. §§ 1132(g)(2) and 1145], the Plaintiffs are entitled to payment of all contributions
19
     determined to be due, as well as liquidated damages, interest, audit costs, attorneys’ fees, costs
20
     incurred in enforcing the terms of the CBA and Trust Agreements, and such other legal and
21
     equitable relief as the Court deems appropriate.
22
                55.   The contract breaches and violations of ERISA identified above harm the
23
     Plaintiffs and place at risk the Plaintiffs’ ability to provide required employee benefits to their
24
     beneficiaries.
25

     COMPLAINT                                                                               CHRISTENSEN JAMES & MARTIN
     Case No.                                                        11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                                      THE URBAN LAW FIRM
                                                                            720 N. 10th Street, A #389, Renton, WA 98057
     Page 10
                                                                                          P. (425) 462-4045 / (702) 255-1718
                                                                                                            wes@cjmlv.com
                                                                                          smcdonald@theurbanlawfirm.com
                                                                                                    Counsel for the Plaintiffs
          Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 11 of 14




 1              56.   The Plaintiffs’ remedies at law are not sufficient to adequately compensate the

 2   Plaintiffs or their beneficiaries from past harm caused by said violations, or to protect them

 3   from the harm or threat of harm caused by similar future violations.

 4              57.   The Plaintiffs are likely to prevail on the merits of their claims.

 5              58.   The Plaintiffs are entitled to injunctive relief pursuant to 29 U.S.C. § 1132(a)(3)

 6   and other applicable law affirmatively compelling DCF to make its records available to the

 7   Plaintiffs for inspection and audit to verify compliance with its obligations under the CBA and

 8   Trust Agreements.
 9              59.   The Plaintiffs are entitled to injunctive relief pursuant to 29 U.S.C. § 1132(a)(3)
10   and other applicable law affirmatively compelling DCF to submit all monthly remittance reports
11   and pay all contribution amounts and related damages to the Plaintiffs in compliance with their
12   obligations under the CBA and Trust Agreements.
13              60.   The Plaintiffs are entitled to all remedies provided by ERISA as and for
14   compensation for the Defendants’ violations.
15                                     THIRD CAUSE OF ACTION
                        [Breach of Written Trust Agreements – Dominic John Ciulla]
16
                61.   The Plaintiffs herein restate and reallege the above allegations as if fully set forth
17
     verbatim.
18
                62.   The CBA incorporates the terms of the Trust Agreements governing the Trusts.
19
                63.   The Trust Agreements for Plaintiffs Employee Painters’ Trust and District
20
     Council No. 5 Apprenticeship and Training Trust Fund each contain an express provision
21
     imposing personal liability for unpaid contributions and related damages on the President,
22
     Treasurer, or other corporate officer of the employer responsible for payment of contributions
23
     for an employer required to make such contributions.
24
                64.   At all times material herein, Defendant Dominic John Ciulla, as DCF’s corporate
25

     COMPLAINT                                                                               CHRISTENSEN JAMES & MARTIN
     Case No.                                                        11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                                      THE URBAN LAW FIRM
                                                                            720 N. 10th Street, A #389, Renton, WA 98057
     Page 11
                                                                                          P. (425) 462-4045 / (702) 255-1718
                                                                                                            wes@cjmlv.com
                                                                                          smcdonald@theurbanlawfirm.com
                                                                                                    Counsel for the Plaintiffs
          Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 12 of 14




 1   officer responsible for making payment of contributions to the Plaintiffs and DCF’s agent who

 2   signed the CBA binding DCF to the CBA, became personally and individually bound and liable

 3   to the Employee Painters’ Trust and District Council No. 5 Apprenticeship and Training Trust

 4   Fund, pursuant to the express terms of the Trust Agreements governing those Trust Funds, for

 5   the contributions and related damages owed to those Trust Funds by DCF.

 6                                      THIRD CAUSE OF ACTION

 7                            [Breach of Fiduciary Duty – Dominic John Ciulla]

 8              65.   The Plaintiffs herein restate and reallege the above allegations.
 9              66.   Ciulla and one or more of the Doe or Roe Defendants were responsible for
10   tracking employee hours, preparing and processing payroll and remittance reports and making
11   contributions and payments to the Plaintiffs for each hour of covered labor performed.
12              67.   Contributions that are deducted from wages are to be held in constructive trust by
13   an employer. Wage deductions are components of the employees’ compensation and do not
14   belong to the employer. Employers have a fiduciary duty to ensure that wage deductions are
15   properly and timely delivered to the Plaintiffs.
16              68.   Ciulla and one or more of the Doe or Roe Defendants made determinations as to
17   how funds deducted from employee wages were to be handled, segregated, distributed and/or
18   paid, including whether the deductions would be properly turned over to the Plaintiffs.

19              69.   Ciulla and one or more of the Doe or Roe Defendants exercised authority and

20   control relating to the management or disposition of the deductions from wages.

21              70.   Ciulla and one or more of the Doe or Roe Defendants is each a fiduciary

22   responsible for safe handling of the wage deductions and delivery to the Plaintiffs.

23              71.   The actions of Ciulla and one or more of the Doe or Roe Defendants in failing to

24   make transmit the wage deductions to the Plaintiffs materially harmed the employees and

25   Plaintiffs, placed the beneficiaries of the Plaintiffs at risk with regard to their benefits and

     COMPLAINT                                                                              CHRISTENSEN JAMES & MARTIN
     Case No.                                                       11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                                     THE URBAN LAW FIRM
                                                                           720 N. 10th Street, A #389, Renton, WA 98057
     Page 12
                                                                                         P. (425) 462-4045 / (702) 255-1718
                                                                                                           wes@cjmlv.com
                                                                                         smcdonald@theurbanlawfirm.com
                                                                                                   Counsel for the Plaintiffs
          Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 13 of 14




 1   constitute a breach of each individual’s fiduciary duties to the Plaintiffs and their beneficiaries.

 2              72.     The Plaintiffs are entitled to recover from Ciulla and one or more of the Doe or

 3   Roe Defendants a sum equal to all wage deductions, plus accrued interest, liquidated damages,

 4   audit costs, attorneys’ fees, and costs of suit, in an amount to be established by proof at trial.

 5                                          PRAYER FOR RELIEF

 6              WHEREFORE, the Plaintiffs pray for Judgment against Defendants, and each of them,

 7   as follows:

 8              1.      For the Court’s Order compelling DCF to deliver or make available to the
 9   Plaintiffs all information and documents necessary to permit the Plaintiffs’ auditors to perform
10   payroll compliance audits deemed necessary and property by the Plaintiffs;
11              2.      For the Court’s Order enjoining DCF from failing to fully cooperate with any
12   audits deemed necessary and proper by the Plaintiffs, and from failing to timely pay to the
13   Plaintiffs delinquent amounts discovered by the audits or as otherwise incurred in the normal
14   course of business;
15              3.      For the Court’s Order compelling DCF to deliver to the Plaintiffs monthly
16   remittance reports detailing all covered work performed;
17              4.      For the Court’s Order affirmatively compelling DCF to abide by the terms of the
18   CBA, including, but not limited to, submitting and paying accurate monthly contribution

19   remittance reports and contribution amounts to the Plaintiffs on a timely basis;

20              5.      For the Court’s Order enjoining DCF from failing to timely pay the Plaintiffs

21   future contribution amounts, as they become due;

22              6.      For unpaid fringe benefit contributions in the amount of $7,921.90, subject to

23   audit, or in amounts to be proven at trial;

24              7.      For damages for breach of contract and violation of ERISA in an amount to be

25   proven at trial;

     COMPLAINT                                                                              CHRISTENSEN JAMES & MARTIN
     Case No.                                                       11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                                     THE URBAN LAW FIRM
                                                                           720 N. 10th Street, A #389, Renton, WA 98057
     Page 13
                                                                                         P. (425) 462-4045 / (702) 255-1718
                                                                                                           wes@cjmlv.com
                                                                                         smcdonald@theurbanlawfirm.com
                                                                                                   Counsel for the Plaintiffs
          Case 2:19-cv-01479 Document 1 Filed 09/13/19 Page 14 of 14




 1              8.    For liquidated damages in amount of $1,117.46, subject to audit, or in amounts to

 2   be proven at trial;

 3              9.    For accrued interest on all unpaid contributions and damages from their due

 4   dates until paid in the amount of $425.35, subject to audit, or in amounts to be proven at trial;

 5              10.   For the Plaintiffs’ audit costs in an amount to be proven at trial;

 6              11.   For Plaintiffs’ reasonable attorney’s fees for having to bring this action to

 7   compel reporting compliance and contribution recovery with associated damages;

 8              12.   For the Plaintiffs’ costs of suit incurred herein;
 9              13.   For relief as alleged against the DCF Bond;
10              14.   For such additional relief as may be provided for by 29 U.S.C. § 1132; and
11              15.   For such additional relief as this Court may deem just and proper.
12              DATED this 13th day of September, 2019.
13
                                                             CHRISTENSEN JAMES & MARTIN
14
                                                             By:       /s/ Wesley J. Smith
15                                                                 Wesley J. Smith, Esq.
                                                                   WSBA # 51934
16                                                                 11900 NE 1st St., Suite 300, Building G
                                                                   Bellevue, WA 98005
17                                                                 P. (425) 462-4045/(702) 255-1718
                                                                   F. (425) 462-5638/(702) 255-0871
18                                                                 wes@cjmlv.com
                                                                   Counsel for Plaintiffs
19

20

21

22

23

24

25

     COMPLAINT                                                                                CHRISTENSEN JAMES & MARTIN
     Case No.                                                         11900 NE 1st St., Ste 300, Bldg G Bellevue, WA 98005
                                                                                                       THE URBAN LAW FIRM
                                                                             720 N. 10th Street, A #389, Renton, WA 98057
     Page 14
                                                                                           P. (425) 462-4045 / (702) 255-1718
                                                                                                             wes@cjmlv.com
                                                                                           smcdonald@theurbanlawfirm.com
                                                                                                     Counsel for the Plaintiffs
